Exhibit 10.2

JOINT DEVELOPMENT AGREEMENT

(Haas)

THIS JOINT DEVELOPMENT AGREEMENT (the “Agreement”) is made and entered into,
effective as of December 31, 2010 (the “Effective Date”), by and between ENERJEX
RESOURCES, INC., a Nevada corporation (the “Company”), HAAS PETROLEUM, LLC, LLC,
a Kansas limited liability company (“Operator” or “Haas”), and MORMEG, LLC, a
Kansas limited liability company (“MorMeg”) with reference to the following
facts:

RECITALS:

A. Operator and MorMeg are entities that are both controlled by Mark Haas, an
individual. Operator is an entity that operates oil and gas properties, and
MorMeg is an entity that owns working interests in oil and gas properties.
Operator and MorMeg shall be collectively referred to as “Haas” for the purposes
of this Agreement.

B. The Company owns working interests in producing oil leases commonly
identified as the “Black Oaks Leasehold” (the “Project”), as further described
in Exhibit A to that certain Joint Operating Agreement dated concurrently
herewith by and between the Company and Operator, and MorMeg.

C. The parties have agreed to execute this Agreement in order to memorialize the
terms and conditions on which the Company and Haas shall jointly operate, manage
and develop the Project in order to produce oil on an economic basis.

AGREEMENTS:

NOW, THEREFORE, the parties hereto, intending to be legally bound, do hereby
agree as follows:

1. TERMINATION OF EXISTING AGREEMENT. The parties hereby agree that (a) the
“Joint Exploration Agreement” dated April 9, 2007, as amended from time to time,
by and between the Company and MorMeg (the “Prior Agreement”), is hereby
terminated forthwith and shall not have any further force or effect. MorMeg
hereby waives and releases the Company and its officers, directors, and
shareholders, and the respective affiliates of each of the foregoing from all
claims, costs, damages, and expenses arising from or relating to the Prior
Agreement and the termination thereof, and (b) Haas and MorMeg each hereby
waives any right that either such party may have to require the Company to
registered any shares of the Company’s stock held by such party on or prior to
the Effective Date of this Agreement.

2. PERFORMANCE AS OPERATOR. The parties acknowledge that Operator will be the
operator of record for certain working interests pursuant to a Joint Operating
Agreement between the Company and Operator executed concurrently herewith (the
“Joint Operating Agreement”).

3. COMPENSATION. The Company shall compensate Haas for entering into this
Agreement as follows:

3.1 ISSUANCE OF SHARES. Concurrently with the execution of this Agreement, and
in consideration of Haas’ agreement pursuant to Sections 1 and 2, above, to
terminate the Prior Agreement and enter into this Agreement, the Company shall
issue to Haas one hundred thousand (100,000) shares of the common stock of the
Company within fifteen (15) days following the execution of this Agreement.
Operator agrees to make, execute, and deliver in connection with that issuance
such documents and instruments that the Company reasonably may require in order
to memorialize the issuance of those shares in compliance with applicable
federal and state securities laws.



--------------------------------------------------------------------------------

3.2 COMPENSATION FOR SERVICES PROVIDED BY OPERATOR OR AFFILIATE.

(a) The parties (i) acknowledge that Operator has agreed to operate the Project
at cost in accordance with the terms of the Joint Operating Agreement, and
(ii) in furtherance thereof agree that Operator shall bill the Company for its
pro rata portion for Operator’s actual, out-of-pocket costs incurred solely and
directly in performing the Services for the Project. For the avoidance of doubt,
such costs are not intended to provide any profit to Operator and Operator shall
charge the joint account for direct operating expenses pursuant to the Joint
Operating Agreement between the parties dated December 31, 2010.

(b) In addition to the foregoing, if the Company hereafter elects to engage
Operator or any of Operator’s affiliated services companies to provide services
on the Project, then the Company shall compensate Operator or such affiliate (as
applicable) for such additional services at prevailing market rates for work
that is performed by such affiliates with respect to the Project.

3.3 OPERATOR’S INTERESTS IN PROJECT.

(a) ORRI. The Company will assign to MorMeg a 5.0% ORRI (8/8ths) covering all
leases within the Black Oaks project. The ORRI shall be proportionally reduced
to the mineral interests covered by the Project leases.

(b) WORKING INTEREST. The Company will assign to MorMeg a ten percent
(10%) Working Interest (8/8ths) on all leases for all or any portion of the
Project. MorMeg will pay its 10% share of all lease operating expenses on a
“heads-up” basis. The Company will fund MorMeg’s 10% working interest (the
“Carried Interest”) for all Capital Expenditures invested in the Project by the
Company during the term of this Agreement.

(i) For purposes of the foregoing, the term “Capital Expenditures” shall include
all capital investment in new producing wellbores, new water injector wellbores,
investment in infrastructure, investment in facilities, and investment in any
other area outside of general lease operating costs.

(ii) Such Carried Interest shall terminate at the earlier of (A) the end of the
term of this Agreement, or (B) once the Company has funded total cumulative
Capital Expenditures of $500,000 on behalf of MorMeg (e.g., the 10% Carried
Interest shall terminate if the Company spends $5 million (8/8ths) of Capital
Expenditures within the Project during the term of this Agreement; $5 million of
CAPEX x 10% WI = $500,000 on Operator’s behalf). MorMeg will pay its 10% portion
on all operations (including Capital Expenditures) on a “heads-up” basis upon
termination of the Carried Interest.

(c) REVERSIONARY WORKING INTEREST. The Company will assign to MorMeg an
additional working interest (the “Reversionary Working Interest”) at the end of
the term of this Agreement per the terms below. The Reversionary Working
Interest will be between 0.0% and 5.0% (8/8ths) and will be calculated based on
the cumulative Capital Expenditures that the Company invests in the Project
during the term of this Agreement. The Reversionary Working Interest will not
exceed 5.0% (8/8ths) (the “Max Amount”) under any circumstance.

(i) The Reversionary Working Interest shall be calculated at the end of the term
of this Agreement as follows: The Max Amount shall be reduced 0.1% for every
$100,000 of Capital Expenditures the Company invests in the Black Oaks project
(the “Reduction Amount”). The Reversionary Working Interest shall equal the Max
Amount minus the Reduction Amount. Per this equation, the Reversionary Working
Interest will equal 0.0% if the Company’s cumulative sum of Capital

 

2



--------------------------------------------------------------------------------

Expenditures during the term of this Agreement is equal to or exceeds $5
million. No additional working interest will be assigned to MorMeg if the
Reversionary Working Interest is equal to 0.0%.

(ii) Solely for purposes of illustrating the foregoing by example, assume that
the Company invests $3 million of Capital Expenditures in the Project during the
term of this Agreement. At the end of the term of this Agreement, the
Reversionary Working Interest shall be calculated as follows: $3 million
CAPEX/$100,000 = 30; 30 x 0.10% working interest = 3.0%. The Reversionary
Working Interest shall equal 2.0% in this example. 5.0% (Max Amount) minus 3.0%
(Reduction Amount) = 2.0% Reversionary Working Interest assigned to MorMeg).

 

4. CONFIDENTIAL INFORMATION AND INDEMNIFICATION.

4.1 THIRD-PARTY CONFIDENTIAL INFORMATION. Haas acknowledges that the Company
does not desire to obtain improperly any proprietary or confidential information
owned by any company or other person with whom Haas now has or heretofore has
had a consulting engagement or employment relationship, and therefore agrees
that (a) Haas shall not bring to the Company or share with any employee or other
representative of the Company any written, electronic, or other materials
containing any confidential information belonging to any such current or former
employer or other person, and (b) Haas shall not provide any such information in
any other form to the Company (or any representative of the Company) in
violation of any agreements or any other obligations that Haas may owe to any
other persons.

4.2 COMPANY CONFIDENTIAL INFORMATION. Haas covenants and agrees that except with
the prior express written consent of the Company, Haas (a) shall keep secret and
confidential, and shall hold in strictest confidence and trust, all confidential
and proprietary information of the Company disclosed to or otherwise acquired by
Haas, and (b) shall not, either directly or indirectly, (i) disclose such
confidential and proprietary information to any third party, or (ii) use (or
permit any other person to use) any such confidential and proprietary
information for any purpose other than evaluating whether to enter into a
business relationship with the Company.

 

5. MISCELLANEOUS

5.1 NOTICES. All notices permitted or required by this Agreement shall be in
writing, and shall be deemed to have been delivered and received (a) when
personally delivered, (b) on the third (3rd) business day after the date on
which deposited in the United States mail, postage prepaid, certified or
registered mail, return receipt requested, (c) on the date on which transmitted
by facsimile, email, or other electronic means producing a tangible receipt
evidencing a successful transmission , or (d) on the next business day after the
day on which deposited with a regulated public carrier (e.g., Federal Express),
freight prepaid, addressed to the party for whom intended at the address,
facsimile number, or email address set forth on the signature page of this
Agreement, or such other address, facsimile number, or email address, notice of
which has been delivered in a manner permitted by this Section 5.1. The Joint
Operating Agreement specifically defines operational notice requirements, and
the provisions of the Joint Operating Agreement shall control all such notices
and this Section 5.1 shall not apply thereto.

5.2 FURTHER ASSURANCES. Each party agrees, upon the request of the other party,
to make, execute, and deliver such additional documents, and to take such
additional actions, as may be reasonably necessary to effectuate the purposes of
this Agreement.

5.3 SEVERABILITY. If at any time any provision of this Agreement is or becomes
illegal, invalid or unenforceable in any respect under the law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions hereof nor the legality, validity, or enforceability of such

 

3



--------------------------------------------------------------------------------

provision under the law of any other jurisdiction will in any way be affected or
impaired thereby, and the remainder of the provisions of this Agreement will
remain in full force and effect.

5.4 ASSIGNMENT. Neither party may assign this Agreement or any rights hereunder,
whether by operation of law or otherwise, without the prior written consent of
the other party, except that the Company may assign this Agreement, with prior
notice but without Operator’s written consent, to a party with whom the Company
or EnerJex merges or consolidates or to whom the Company or EnerJex sells
substantially all or substantially all of its assets relating to this Agreement,
so long as such assignee agrees to be bound by all provisions of this Agreement
applicable to the Company. Any attempted or purported assignment or delegation
by either Party in violation of this Section 5.4 will be null and void.

5.5 FORCE MAJEURE. Any delay in or failure of performance by either Party under
this Agreement (other than failure to pay amounts owed) will not be considered a
breach of this Agreement and will be excused to the extent caused by any
occurrence beyond the reasonable control of such Party, including but not
limited to fires, floods, epidemics, famines, earthquakes, hurricanes and other
natural disasters or acts of God; regulation or acts of any civilian or military
authority or act of any self-regulatory authority; wars, terrorism, riots, civil
unrest, sabotage, or theft or other criminal acts of third Parties; failure of
electronic or mechanical equipment; and fluctuations in or failures of electric
power, heat, light, telecommunications and shortages of relied-upon services or
supplies.

5.6 WAIVER AND MODIFICATIONS. All waivers must be in writing. Any waiver of or
failure to enforce a provision of this Agreement on one occasion will not be
deemed a waiver of any other provision or such provision on any other occasion.

5.7 ATTORNEYS’ FEES. If any action is commenced to construe this Agreement or to
enforce any of the rights and duties created herein, then the party prevailing
in that action shall be entitled to recover its costs and attorneys’ fees in
that action, as well as all costs and fees of enforcing any judgment entered
therein.

5.8 GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with applicable provisions of Kansas law (other than its
conflict-of-law principles), and each party hereby consents to the jurisdiction
of the courts of the State of Kansas for purposes of all actions commenced to
construe or enforce this Agreement.

5.9 ARBITRATION. Unless the relief sought requires the exercise of the equity
powers of a court of competent jurisdiction, any dispute arising in connection
with the interpretation or enforcement of the provisions of this Agreement, or
the application or validity thereof, shall be submitted to arbitration. Such
arbitration proceedings shall be held in Overland Park, Kansas, in accordance
with the rules then obtaining of the American Arbitration Association. This
agreement to arbitrate shall be specifically enforceable. Any award rendered in
any such arbitration proceedings shall be final and binding on each of the
parties hereto, and judgment may be entered thereon in any court of competent
jurisdiction. The arbitrator shall have discretion to award the costs and fees
of the arbitration in such manner as the arbitrator determines to be
appropriate.

5.10 COMPLETE AGREEMENT; AMENDMENTS. This Agreement and the Joint Operating
Agreement (a) contain the entire agreement and understanding between the parties
regarding the subject matter hereof, and supersedes and replace all prior and
contemporaneous agreements and understandings, whether oral or written,
concerning Operator’s engagement by the Company to provide the Services
described herein, and (b) shall not be modified or amended, except by a written
instrument executed after the Effective Date hereof by the party sought to be
charged with such amendment or modification.

 

4



--------------------------------------------------------------------------------

5.11 COUNTERPARTS; ELECTRONIC SIGNATURES. This Agreement may be executed in
counterparts, each of which shall be deemed an original and both of which, taken
together, shall be one and the same instrument, binding on each signatory. A
copy of this Agreement that is executed by a party and transmitted by that party
to the other party by facsimile or email shall be binding on the signatory to
the same extent as a copy hereof containing the signatory’s original signature.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the date set forth above.

 

“COMPANY:”   “OPERATOR:” ENERJEX RESOURCES, INC., a Nevada corporation  

HAAS PETROLEUM, LLC, a Kansas limited

liability company

 

By  

 

    By  

 

  Name & title:       Name & title:  

 

     

 

  Date       Date   Address and Facsimile No. for Notices:       Address and
Facsimile No. for Notices:  

EnerJex Resources, Inc.

c/oBlack Sable Energy, LLC

123 Evans Avenue

San Antonio, Texas 78209

     

Haas Petroleum, LLC

 

_________________________________________

 

_______________, _______________ _______

  Facsimile No.: (210) ____________________________       Facsimile No.:
(        )___________________________   Email:
robert.watson@blacksableenergy.com       Email:
___________________________________       “MORMEG:”      

MORMEG, LLC, a Kansas limited liability

company

      By  

 

        Name & title:        

 

        Date         Address and Facsimile No. for Notices:         MorMeg, LLC
        ______________________________________         ____________,
__________________         Facsimile No.: (        ) ________________________  
      Email:  ______________

 

5